ACCEPTED
                                                                                              01-15-00614-CV
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        10/15/2015 3:16:16 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                       CLERK

                              APPEALS #01-15-00614-CV

ASSET LIQUIDATION GROUP,                                         IN THE FIRST  COURT
                                                                            FILED IN
     Appellant                                                        1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                      10/15/2015 3:16:16 PM
                                                                          OF APPEALS
                                                                      CHRISTOPHER A. PRINE
DANTE WADSWORTH                                                                Clerk
     Appellee                                                      HOUSTON TEXAS

         APPELLE'S FIRST MOTION FOR EXTENSION OF TIME
                    TO F I L E A P P E L L E ' S B R I E F

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES KNOW, Appellee, DANTE WADSWORTH in the above entitled

cause and files this his FIRST motion for an extension of time to file his Brief.

Appellee would request an additional ninety (90) day extension from the date it

would be due such that additional time for research is needed along with the

opporttmity to draft and timely file. This is the first extension of time. The

Appellee's counsel and Appellant's counsel have not spoken and there appears to

be no opposition to the motion.

       WHEREFORE, Appellee, request that the Court extend the time to file the

brief and for all other Relief that he may be justly entitled.




                                            Respectfully Submitted
                                            THE MASTRIANI LAW FIRM
                                            BY:/s/ John V. Mastriani
                                            JOHN V. MASTRIANI
                                            State Bar Number 13184375
                                            CHRISTOPHER M. THORNHILL
                                            State Bar Number 24059030
                                            PO Box 460174
                                            Houston, Texas 77056
                                            (713) 665-1777 Telephone
                                            (713) 665-2777 Facsimile
                                            service@mastrianilaw.com
                                            Lead Attorney for Appellee
                                  Certificate of Service

        This is to certify that on the 15th day of October 2015 pursuant to TRCP, a true
and correct copy of the foregoing instrument has been delivered or forwarded to all
parties and counsel of record by ( ) personal delivery or ( ) certified mail, return receipt
requested, ( ) by regular mail, ( ) e-mail or (x) by telephonic document transfer to the
attorney for the Appellee.
 Jody D. Jenkins, SBN 24029634
 JENKINS, WAGNON & YOUNG, P.C.
 PO Box 420
 Lubbock, Texas 79408
 Tel: 806-796-7351
 Fax: 806-687-1994
jj enkins@jwylaw.com

/s/ John V. Mastriani
JOHN V. MASTRIANI
CHRISTOPHER M. THORNHn.L